DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-25, drawn to a gastroesophageal reflux preventer and a method of making it comprising providing the components, classified in A61F2/04.
II. Claim 27, drawn to a gastroesophageal reflux preventer, classified in A61B17/12013.
III. Claim 26, drawn to a method of reducing leakage of a body fluid through a gastroesophageal sphincter, classified in A61F2/0063.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not address the knotting together of the closure mechanism.  The subcombination has separate utility such as a filler or packing material for surrounding and cushioning an implant within a package.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process could be practiced with a materially different product such as a biocompatible yarn or suture.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process could be practiced with a materially different product such as a biocompatible yarn or suture.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and/or the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species of reflux preventers extension amounts:
Species I shown in Figure 1A comprising a full 360 degree extension
Species II shown in Figure 1B comprising less than 360 degree extension.

Upon election from the above species, further election is required from the following subspecies of reflux preventer sheaths:
Species 1 shown in Figure 2 with a solid sheath
Species 2 shown in Figure 3 with a perforated sheath
Species 3 shown in Figure 4 with a sectioned sheath
Species 4 shown in Figure 8 with solid sheath
Species 5 shown in Figure 9 with a perforated sheath
Species 6 shown in Figure 10 with a single side notched sheath
Species 7 shown in Figure 11 with a dual side notched sheath
Species 8 shown in Figure 27 with a solid sheath
Species 9 shown in Figure 29 with a conforming sheath
Species 10 shown in Figure 30 with a sectioned sheath
Species 11 shown in Figure 31 with a braided multi strand sheath
Species 12 shown in Figure 32 with a chain link
Species 13 shown in Figure 33 with a shorter chain link
Species 14 shown in Figure 34 with an oval chain link
Species 15 shown in Figure 35 with a rectangular chain link
Species 16 shown in Figure 36 with a pair of bangles
Species 17 shown in Figure 37 with a curved bangle
Species 18 shown in Figure 38 with a pointed bangle
Species 19 shown in Figure 39 with a knotted bangle
Species 20 shown in Figure 40 with an overlapping bangle

Upon election from the above species, further election is required from the following subspecies of reflux preventer nodes:
Species 1A shown in Figure 5 with trapezoid nodes
Species 2A shown in Figure 6 with rounded nodes
Species 3A shown in Figure 7A with spherical nodes
Species 4A shown in Figure 7B with annular nodes
Species 5A shown in Figure 26 with annular nodes
Species 6A shown in Figure 29 with spaced nodes

Upon election from the above species, further election is required from the following subspecies of reflux preventer cross-sectional profiles:
Species 1B shown in Figure 12 trapezoidal
Species 2B shown in Figure 13 concave
Species 3B shown in Figure 14 convex
Species 4B shown in Figure 15 flattened
Species 5B shown in Figure 16 oval
Species 6B shown in Figure 17 round
Species 7B shown in Figure 18 stranded
Species 8B shown in Figure 19 t-shape
Species 9B shown in Figure 20 l-shape

Upon election from the above species, further election is required from the following subspecies of reflux preventer closure mechanisms:
Species 1C shown in Figure 21 bow knot
Species 2C shown in Figure 22 square knot
Species 3C shown in Figure 23 inward clasp
Species 4C shown in Figure 24 outward clasp
Species 5C shown in Figure 25 one way insertion closure
Species 6C shown in Figures 27-28 one way insertion closure
Species 7C shown in Figure 29 one way insertion closure
Species 8C shown in Figures 41-42 nesting ends

The species are independent or distinct because they each comprise different structural shapes and configurations permitting them to have different flexing/rigid portions and closures with strengths different and weaknesses. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are considered generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or this field of art is crowded with a large number of publications and patents; and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Kyle Graves on 06/03/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774